Exhibit 10.2

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT, dated as of the 2nd day of April, 2015 (this
“Agreement”), is made by DEPOMED, INC., a California corporation (the
“Borrower”), by DEPO NF SUB, LLC, a Delaware limited liability company and a
Subsidiary of the Borrower (“Acquisition Subsidiary”), and by each Subsidiary of
the Borrower that, after the date hereof, executes an instrument of accession
hereto substantially in the form of Exhibit C (a “Pledgor Accession”; such
Subsidiaries, collectively, together with the Borrower and the Acquisition
Subsidiary, the “Pledgors”), in favor of DEERFIELD PRIVATE DESIGN FUND III,
L.P., a Delaware limited partnership, as Collateral Agent for the Purchasers
party to the Note Purchase Agreement referred to below (in such capacity, the
“Collateral Agent”), for the benefit of the Secured Parties (as hereinafter
defined).  Except as otherwise provided herein, capitalized terms used but not
defined herein have the meanings given to them in the Note Purchase Agreement
referred to below.

 

RECITALS

 

A.                                    The Borrower, the Purchasers and the
Collateral Agent are parties to a Note Purchase Agreement, dated as of March 12,
2015 (as amended, modified, restated or supplemented from time to time, the
“Note Purchase Agreement”), pursuant to which the Purchasers will purchase Notes
with an aggregate original principal amount of $575,000,000 upon the terms and
subject to the conditions set forth therein.

 

B.                                    As a condition to the purchase of the
Notes by the Purchasers under the Note Purchase Agreement, the Acquisition
Subsidiary has entered into a Guaranty Agreement, dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the “Guaranty
Agreement”), pursuant to which the Acquisition Subsidiary has guaranteed to the
Secured Parties the payment in full of the Obligations of the Borrower under the
Note Purchase Agreement and the other Credit Documents.  Additionally, certain
other Subsidiaries of the Borrower may from time to time after the date hereof
enter into the Guaranty Agreement, pursuant to which such Subsidiaries will
guarantee to the Secured Parties the payment in full of the Obligations of the
Borrower under the Note Purchase Agreement and the other Credit Documents.

 

C.                                    It is a further condition to the purchase
by the Purchasers of the Notes under the Note Purchase Agreement that the
Pledgors as of the date of the Note Purchase Agreement shall have agreed, by
executing and delivering this Agreement, to secure the payment in full of their
respective obligations under the Note Purchase Agreement, the Guaranty Agreement
and the other Credit Documents.  The Secured Parties are relying on this
Agreement in their decision to purchase the Notes from the Borrower under the
Note Purchase Agreement, and would not enter

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

into the Note Purchase Agreement or purchase the Note thereunder without the
execution and delivery of this Agreement by the Pledgors.

 

D.                                    The Pledgors will obtain benefits as a
result of the sale by the Borrower of the Notes to the Purchasers under the Note
Purchase Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Secured Parties to enter into the Note Purchase Agreement and to
induce the Purchasers to purchase the Notes from the Borrower thereunder, each
Pledgor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Defined Terms.  The following terms that are
defined in the Uniform Commercial Code (as hereinafter defined) are used in this
Agreement as so defined (and, in the event any such term is defined differently
for purposes of Article 9 of the Uniform Commercial Code than for any other
purpose or purposes of the Uniform Commercial Code, the Article 9 definition
shall govern): Account, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Intermediary, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Record, Securities Account, Securities Intermediary, Software, Supporting
Obligations and Tangible Chattel Paper.  In addition, the following terms have
the meanings set forth below:

 

“Collateral” has the meaning given to such term in Section 2.1.

 

“Collateral Accounts” has the meaning given to such term in Section 6.3.

 

“Contracts” means, collectively, all rights of each Pledgor under all leases,
contracts and agreements to which such Pledgor is now or hereafter a party,
including, without limitation, all rights, privileges and powers under Ownership
Agreements and Licenses, together with any and all extensions, modifications,
amendments and renewals of such leases, contracts and agreements and all rights
of such Pledgor to receive moneys due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such leases,
contracts and agreements.

 

“Control Agreement” has the meaning given to such term in Section 4.7.

 

“Copyright Collateral” means, collectively, all Copyrights and inbound Copyright
Licenses (other than off-the-shelf software and software subject to shrink-wrap,
click-wrap and other generally commercially available licenses) to which any
Pledgor is or hereafter becomes a party and all other General Intangibles
embodying, incorporating, evidencing or otherwise

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

relating or pertaining to any Copyright or Copyright License, in each case
whether now owned or existing or hereafter acquired or arising.

 

“Copyright License” means any agreement now or hereafter in effect granting any
right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

 

“Copyrights” means, collectively, all of each Pledgor’s copyrights, copyright
registrations and applications for copyright registration, whether under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.

 

“Excluded Property” means collectively, (i) any permit, license or agreement
entered into by any Pledgor (A) to the extent that any such permit, license or
agreement or any law applicable thereto prohibits the creation of a Lien
thereon, but only to the extent, and for as long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code or any other applicable law or (B) to the extent that
the creation of a Lien in favor of the Collateral Agent would result in a breach
or termination pursuant to the terms of or a default under any such permit,
license or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to the Sections 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code or any other applicable law (including the
Bankruptcy Code) or principles of equity), (ii) property owned by any Pledgor
that is subject to a purchase money Lien or leased by any Pledgor that is
subject to a Capital Lease, in each case, permitted under the Note Purchase
Agreement if the agreement pursuant to which such Lien is granted (or in the
document providing for such capital lease) (1) prohibits or requires the consent
of any Person other than a Pledgor or one of its Affiliates which has not been
obtained as a condition to the creation of any other Lien on such property or
(2) grants a right of termination to any Person other than a Pledgor or one of
its Affiliates if any Lien in favor of the Collateral Agent is created with
respect to the property subject thereto, (iii) any “intent to use” trademark
applications for which a statement of use has not been filed (but only until
such statement is filed), (iv) Capital Stock in joint ventures or any non-Wholly
Owned Subsidiaries to the extent not permitted by the terms of such entity’s
organizational documents or joint venture documents, (v) voting Capital Stock in
any Excluded Foreign Subsidiary in excess of 65% of the total combined voting
power of all outstanding classes of Capital Stock in such Subsidiary (within the
meaning of Section 1.956-2(c)(2) of the Treasury Regulations), (vi) rolling
stock, motor vehicles, vessels and other assets subject to certificates of title
(other than to the extent a Lien thereon can be perfected by the filing of a
financing statement under the Uniform Commercial Code), (vii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law), (viii) any assets (including intangibles) not located in the
United States to the extent the grant of a security interest therein is
restricted or prohibited by applicable law, and (ix) [***] provided, however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

Excluded Property (unless such proceeds, products, substitutions or replacements
would otherwise constitute Excluded Property).

 

“Excluded Securities Account” means (i) any Securities Account or Commodity
Account where the aggregate value of the securities or commodities credited
thereto does not at any time exceed [***] for such account or [***] for all such
accounts, (ii) any Securities Account or Commodity Account where (A) the
Collateral Agent is the entitlement holder or Commodity Intermediary or (B) the
Securities Intermediary or Commodity Intermediary (as applicable) for such
account has executed and delivered to the Collateral Agent a control agreement
with respect to such Securities Account or Commodity Account in form and
substance reasonably satisfactory to the Collateral Agent, (iii) any Securities
Account or Commodity Account described in clause (ii) of the definition of
Excluded Account, and (iv) any Securities Account or Commodity Account held
outside the United States.

 

“Guarantor” has the meaning given such term in the Guaranty Agreement.

 

“License” means any Copyright License, Patent License or Trademark License.

 

“Ownership Agreement” means any partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any Capital Stock and to which any
Pledgor is now or hereafter becomes a party, as any such agreement may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Patent Collateral” means, collectively, all Patents and all inbound Patent
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.

 

“Patent License” means any agreement now or hereafter in effect granting to any
third party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any Pledgor or which any Pledgor otherwise has the right
to license, is in existence, or granting to any Pledgor any right to make, use
or sell any invention on which property of the type described in the definition
of Patent herein, now or hereafter owned by any third party, is in existence,
and all rights of any Pledgor under any such agreement.

 

“Patents” means, collectively, all of each Pledgor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions and improvements described therein, and all
reissues, continuations, divisions, renewals, extensions, substitutions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

 

“Pledge Amendment” has the meaning given such term in Section 5.1(a).

 

“Pledged Interests” means, collectively, (i) all of the issued and outstanding
Capital Stock of each Person that is a direct Subsidiary of any Pledgor as of
the date hereof or that becomes a direct Subsidiary of any Pledgor at any time
after the date hereof, at any time now or hereafter

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

owned by any Pledgor, whether voting or non-voting and whether common or
preferred; (ii) all options, warrants and other rights to acquire, and all
securities convertible into, any of the foregoing; (iii) all rights to receive
interest, income, dividends, distributions, returns of capital and other amounts
(whether in cash, securities, property, or a combination thereof), and all
additional stock, warrants, options, securities, interests and other property,
from time to time paid or payable or distributed or distributable in respect of
any of the foregoing (but subject to the provisions of Section 5.3), including,
without limitation, all rights of such Pledgor to receive amounts due and to
become due under or in respect of any Ownership Agreement or upon the
termination thereof; (iv) all rights of access to the books and records of any
such Person (other than with respect to the books and records held by Depo DR);
and (v) all other rights, powers, privileges, interests, claims and other
property in any manner arising out of or relating to any of the foregoing, of
whatever kind or character (including any tangible or intangible property or
interests therein), and whether provided by contract or granted or available
under applicable law in connection therewith, including, without limitation,
such Person’s right to vote and to manage and administer the business of any
such Subsidiary pursuant to any applicable Ownership Agreement, in each case
together with all certificates, instruments and entries upon the books of
financial intermediaries at any time evidencing any of the foregoing. 
Notwithstanding the foregoing, Pledged Interests shall not include any Excluded
Property specified in clause (v) of the definition thereof.

 

“Proceeds” has the meaning given to such term in Section 2.1.

 

“Secured Parties” means, collectively, the Purchasers and the Collateral Agent.

 

“Secured Obligations” has the meaning given such term in Section 2.2.

 

“Trademark Collateral” means, collectively, all Trademarks and inbound Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.

 

“Trademark License” means any agreement now or hereafter in effect granting any
right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

 

“Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may be
in effect from time to time in the State of New York; provided that if, by
reason of applicable law, the validity, priority or perfection of any security
interest in any Collateral granted under

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

this Agreement is governed by the Uniform Commercial Code as in effect in
another jurisdiction, then as to the validity, priority or perfection, as the
case may be, of such security interest, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction.

 

1.2                               Other Terms; Construction.  All terms in this
Agreement that are not capitalized shall, unless the context otherwise requires,
have the meanings provided by the Uniform Commercial Code to the extent the same
are used or defined therein.

 

ARTICLE II

 

CREATION OF SECURITY INTEREST

 

2.1                               Pledge and Grant of Security Interest.  Each
Pledgor hereby pledges and collaterally assigns to the Collateral Agent, for the
ratable benefit of the Secured Parties, and grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a Lien upon and security interest
in, all of such Pledgor’s right, title and interest in and to the following
property and assets of such Pledgor, in each case whether now owned or existing
or hereafter acquired or arising and wherever located (collectively, the
“Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               the Commercial Tort Claims (if any) set
forth on Annex I hereto;

 

(iv)                              all Contracts;

 

(v)                                 all Copyright Collateral;

 

(vi)                              all Deposit Accounts;

 

(vii)                           all Documents;

 

(viii)                        all Equipment;

 

(ix)                              all Fixtures;

 

(x)                                 all General Intangibles;

 

(xi)                              all Goods;

 

(xii)                           all Instruments;

 

(xiii)                        all Inventory;

 

(xiv)                       all Investment Property;

 

(xv)                          all Letter-of-Credit Rights;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

(xvi)                       all Patent Collateral;

 

(xvii)                    all Pledged Interests;

 

(xviii)                 all Software;

 

(xix)                       all Supporting Obligations;

 

(xx)                          all Trademark Collateral;

 

(xxi)                       all cash, cash equivalents and money of such
Pledgor, wherever held;

 

(xxii)                    to the extent not covered or not specifically excluded
by clauses (i) through (xxi) above, all of such Pledgor’s other personal
property;

 

(xxiii)                 all Records evidencing or relating to any of the
foregoing or that are otherwise necessary or useful in the collection thereof;

 

(xxiv)                all accessions, additions, attachments, improvements,
modifications and upgrades to, replacements of and substitutions for any of the
foregoing; and

 

(xxv)                   any and all proceeds, as defined in the Uniform
Commercial Code, products, rents, royalties and profits of or from any and all
of the foregoing and, to the extent not otherwise included in the foregoing,
(w) all payments under any insurance (whether or not the Collateral Agent is the
loss payee thereunder), indemnity, warranty or guaranty with respect to any of
the foregoing Collateral, (x) all payments in connection with any requisition,
condemnation, seizure or forfeiture with respect to any of the foregoing
Collateral, (y) all claims and rights (but not obligations) to recover for any
past, present or future infringement or dilution of or injury to any Copyright
Collateral, Patent Collateral or Trademark Collateral, and (z) all other amounts
from time to time paid or payable under or with respect to any of the foregoing
Collateral (collectively, “Proceeds”).  For purposes of this Agreement, the term
“Proceeds” includes whatever is receivable or received when Collateral or
Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily.

 

Notwithstanding the foregoing, (i) “Collateral” shall not include the Excluded
Property, and (ii) the Collateral Agent may, in its sole discretion, reject or
refuse to accept for credit toward payment of the Secured Obligations any
Collateral that is an Account, Instrument, Chattel Paper, lease or other
obligation or property of any kind due or owing from or belonging to a
Sanctioned Person.

 

2.2                               Security for Secured Obligations.  This
Agreement and the Collateral secure the full and prompt payment, at any time and
from time to time as and when due (whether at the stated maturity, by
acceleration or otherwise), of (a) in the case of the Borrower, all Obligations
of the Borrower under the Note Purchase Agreement and the other Credit
Documents, including, without limitation, all principal of and interest on the
Notes, and all fees, expenses, indemnities and other amounts payable by the
Borrower under the Note Purchase Agreement or any other Credit Document
(including interest accruing after the filing of a petition or commencement of a

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

case by or with respect to the Borrower seeking relief under any applicable
federal and state laws pertaining to bankruptcy, reorganization, arrangement,
moratorium, readjustment of debts, dissolution, liquidation or other debtor
relief, specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding), and (b) in the case of each
Pledgor other than the Borrower, if any, all of its liabilities and obligations
as a Guarantor in respect of the Guaranteed Obligations (as defined in the
Guaranty Agreement); and in each case under (a) and (b) above, (i) all such
liabilities and obligations that, but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due, and (ii) all
fees, costs and expenses payable by the Pledgors under Section 8.1, whether now
existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (the liabilities and obligations of
the Pledgors described in this Section 2.2, collectively, the “Secured
Obligations”).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Pledgor represents and warrants as follows:

 

3.1                               Ownership of Collateral.  Each Pledgor
(i) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business and (ii) has good title to all of its other material
properties and assets reflected in the financial statements referred to in
Section 4.9 of the Note Purchase Agreement (except as sold or otherwise disposed
of since the date thereof in the ordinary course of business), in each case free
and clear of all Liens other than Permitted Liens.  No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any government or public office, and
no Pledgor has filed or consented to the filing of any such statement or notice,
except (i) Uniform Commercial Code financing statements naming the Collateral
Agent as secured party, (ii) security instruments filed in the U.S. Copyright
Office or the U.S. Patent and Trademark Office naming the Collateral Agent as
secured party, (iii) filings with respect to which termination statements and
other necessary releases have been delivered to the Collateral Agent for filing
or will be filed promptly on or after the date hereof (or the date of the
applicable Pledgor Accession), (iv) Uniform Commercial Code financing statements
and security instruments filed in the U.S. Copyright Office or the U.S. Patent
and Trademark Office [***], and (v) as may be otherwise permitted by the Note
Purchase Agreement.

 

3.2                               Security Interests; Filings.  This Agreement,
together with (i) the filing, with respect to each Pledgor, of duly completed
Uniform Commercial Code financing statements naming such Pledgor as debtor, the
Collateral Agent as secured party, and describing the Collateral, in the
jurisdictions set forth with respect to such Pledgor on Annex A hereto, (ii) to
the extent required by applicable law, the filing, with respect to each relevant
Pledgor, of duly completed and executed assignments in the forms set forth as
Exhibits A and B with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as appropriate, with regard to registered Copyright Collateral, Patent
Collateral and Trademark Collateral of such Pledgor, as the case may be,
(iii) in the case of uncertificated Pledged Interests consisting of capital
stock, registration of transfer thereof to the Collateral Agent on the issuer’s
books or the execution by

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

the issuer of a control agreement satisfying the requirements of Section 8-106
(or its successor provision) of the Uniform Commercial Code, and (iv) the
delivery to the Collateral Agent, for its benefit and the benefit of the Secured
Parties, of all stock certificates and Instruments included in the Collateral
(and assuming continued possession thereof by the Collateral Agent), creates,
and at all times shall constitute, a valid and perfected security interest in
and Lien upon the Collateral in favor of the Collateral Agent, for the benefit
of the Secured Parties, to the extent a security interest therein can be
perfected by such filings or possession, as applicable, superior and prior to
the rights of all other Persons therein (except for Permitted Liens), and no
other or additional filings, registrations, recordings or actions are or shall
be necessary or appropriate in order to maintain the perfection and priority of
such Lien and security interest, other than actions required with respect to
Collateral of the types excluded from Article 9 of the Uniform Commercial Code
or from the filing requirements under such Article 9 by reason of Section 9 109,
9-309 or 9 310 of the Uniform Commercial Code and other than continuation
statements required under the Uniform Commercial Code.

 

3.3                               Locations.  Annex B lists, as to each Pledgor,
(i) its exact legal name, (ii) the jurisdiction of its incorporation or
organization, its federal tax identification number, and (if applicable) its
organizational identification number, (iii) the addresses of its chief executive
office and each other place of business, (iv) the address of each location of
all original invoices, ledgers, Chattel Paper, Instruments and other records or
information evidencing or relating to the Collateral of such Pledgor, and
(v) the address of each location at which any Equipment or Inventory (other than
Goods in transit and mobile goods) having a book value in excess of [***] and
owned by such Pledgor is kept or maintained, in each instance except for any new
locations established in accordance with the provisions of Section 4.1.  Except
as may be otherwise noted therein, all locations identified in Annex B are
leased by the applicable Pledgor. No Pledgor (x) presently conducts or has
conducted business under any prior or other corporate or company name or under
any trade or fictitious names, except as indicated beneath its name on Annex B
or (y) has filed any tax return under any name other than its exact legal name,
except as indicated beneath its name on Annex B.

 

3.4                               Authorization; Consent.  No authorization,
consent or approval of, or declaration or filing with, any Governmental
Authority (including, without limitation, any notice filing with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) is required for the valid execution, delivery and
performance by any Pledgor of this Agreement, the grant by it of the Lien and
security interest in favor of the Collateral Agent provided for herein, or the
exercise by the Collateral Agent of its rights and remedies hereunder, except
for (i) the filings described in Section 3.2, (ii) in the case of Accounts owing
from any federal governmental agency or authority, the filing by the Collateral
Agent of a notice of assignment in accordance with the federal Assignment of
Claims Act of 1940, as amended, (iii) in the case of Pledged Interests, such
filings and approvals as may be required in connection with a disposition of any
such Pledged Interests by laws affecting the offering and sale of securities
generally, (iv) authorizations, consents, approvals, declarations or filings
relating to the possession and sale or other disposition of any controlled
substances, and (v) authorizations, consents, approvals, declarations or filings
relating to the transfer or assignment of any Collateral constituting Regulatory
Approvals.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

3.5                               No Restrictions.  There are no statutory or
regulatory restrictions, prohibitions or limitations on any Pledgor’s ability to
grant to the Collateral Agent a Lien upon and security interest in the
Collateral pursuant to this Agreement or (except for (i) the provisions of the
federal Anti-Assignment Act, as amended, and Assignment of Claims Act of 1940,
as amended, (ii) any statutory or regulatory restrictions, prohibitions or
limitations relating to the possession and sale or other disposition of any
controlled substances and (iii) any statutory or regulatory restrictions,
prohibitions or limitations applicable to the transfer of any Collateral
constituting Regulatory Approvals) on the exercise by the Collateral Agent of
its rights and remedies hereunder (including any foreclosure upon or collection
of the Collateral), and there are no contractual restrictions on any Pledgor’s
ability to grant such Lien and security interest.

 

3.6                               Accounts.  Each Account is, or at the time it
arises will be not evidenced by any Tangible Chattel Paper or other Instrument;
or if so, such Tangible Chattel Paper or other Instrument valued individually in
excess of [***] or [***] in the aggregate (other than invoices and related
correspondence and supporting documentation) shall promptly be duly endorsed to
the order of the Collateral Agent and delivered to the Collateral Agent to be
held as Collateral hereunder.

 

3.7                               Pledged Interests.  As of the date hereof, the
Pledged Interests required to be pledged hereunder by each Pledgor consist of
the number and type of shares of capital stock (in the case of issuers that are
corporations) or the percentage and type of other equity interests (in the case
of issuers other than corporations) as described beneath such Pledgor’s name in
Annex C.  All of the Pledged Interests (other than with respect to non-Wholly
Owned Subsidiaries and joint ventures), and to such Pledgor’s knowledge, all of
the Pledged Interests with respect to non-Wholly Owned Subsidiaries and joint
ventures, have been duly and validly issued and are fully paid and nonassessable
(or, in the case of partnership, limited liability company or similar Pledged
Interests, not subject to any capital call or other additional capital
requirement) and not subject to any preemptive rights, warrants, options or
similar rights or restrictions in favor of third parties or any contractual or
other restrictions upon transfer.  As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% or 65%, as applicable, of the
outstanding Capital Stock of such issuer, except as set forth in Annex C.

 

3.8                               Intellectual Property.  Annexes D, E and F
correctly set forth all registered Copyrights, Patents and Trademarks owned by
any Pledgor as of the date hereof (and as amended from time to time pursuant to
Section 4.5) and used or proposed to be used in its business.

 

3.9                               Deposit Accounts.  Annex G lists, as of the
date hereof (and as amended from time to time pursuant to Section 4.7), all
Deposit Accounts maintained by any Pledgor, and lists in each case the name in
which the account is held, the name of the depository institution, the account
number, and a description of the type or purpose of the account.

 

3.10                        Securities and Commodity Accounts.  Annex H lists,
as of the date hereof (and as amended from time to time pursuant to
Section 4.8), all Securities Accounts and Commodity Accounts maintained by any
Pledgor with any Securities Intermediary or Commodity Intermediary, and lists in
each case the name in which the account is held, the name of the Securities
Intermediary or Commodity Intermediary, the account number, and a description of
the type or purpose of the account.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

3.11                        Documents of Title.  No bill of lading, warehouse
receipt or other Document or Instrument of title is outstanding with respect to
any Collateral other than Inventory in transit in the ordinary course of
business to a location set forth on Annex B or to a customer of a Pledgor.

 

3.12                        Commercial Tort Claims.  Annex I lists, as of the
date hereof and to the knowledge of each Pledgor, all Commercial Tort Claims
valued individually in excess of [***] existing in favor of any Pledgor.

 

ARTICLE IV

 

COVENANTS

 

4.1                               Change of Name, Locations, etc.  No Pledgor
will (i) change its name, identity or corporate structure, (ii) change its chief
executive office from the location thereof listed on Annex B, (iii) change the
jurisdiction of its incorporation or organization from the jurisdiction listed
on Annex B (whether by merger or otherwise), (iv) file any document with the
Internal Revenue Service using any name other than its exact legal name listed
on Annex B, or (v)  remove any books, records or other information relating to
the regulatory approvals, clinical studies or Intellectual Property related to a
Material Product, from the applicable location thereof listed on Annex B, unless
in each case such Pledgor has (1) given [***] (or such later date as may be
agreed to by the Collateral Agent in its sole discretion) prior written notice
to the Collateral Agent of its intention to do so, together with information
regarding any such new location and such other information in connection with
such proposed action as the Collateral Agent may reasonably request, and
(2) delivered to the Collateral Agent [***] following the Collateral Agent’s
request any documents, instruments or financing statements as may be reasonably
required by the Collateral Agent, all in form and substance reasonably
satisfactory to the Collateral Agent, paid all necessary filing and recording
fees and taxes, and taken all other actions reasonably requested by the
Collateral Agent, in order to perfect and maintain the Lien upon and security
interest in the Collateral provided for herein in accordance with the provisions
of Section 3.2.

 

4.2                               Reserved.

 

4.3                               Accounts.  Each Pledgor shall promptly notify
the Collateral Agent in writing of any Accounts that constitute a claim valued
individually in excess of [***] against a federal governmental agency or
authority, and, upon request of the Collateral Agent, such Pledgor shall take
such steps as may be necessary or desirable to comply with the federal
Assignment of Claims Act of 1940, as amended.

 

4.4                               Delivery of Certain Collateral; Further
Actions.  All (i) certificates or (ii) Instruments representing or evidencing
any Accounts, Investment Property or other Collateral valued individually in
excess of [***] or [***] in the aggregate shall be delivered promptly to the
Collateral Agent pursuant hereto to be held as Collateral hereunder, shall be in
form suitable for transfer by delivery and shall be delivered together with
undated stock powers duly executed in blank, appropriate endorsements or other
necessary instruments of registration, transfer or assignment, duly executed and
in form and substance satisfactory to the Collateral Agent, and in each case
together with such other instruments or documents as the Collateral Agent may
reasonably request.  Each Pledgor will, at its own cost and expense, use [***]
efforts to

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

cooperate with the Collateral Agent in obtaining a control agreement, in form
and substance reasonably satisfactory to the Collateral Agent, and in taking
such other actions as may be reasonably requested by the Collateral Agent from
time to time with respect to any Investment Property or other Collateral in
which a security interest may be perfected by (or can be perfected only by)
control under the Uniform Commercial Code.

 

4.5                               Intellectual Property.

 

(a)                                 Each applicable Pledgor will, at its own
expense, execute and deliver to the Collateral Agent on the Closing Date fully
completed assignments in the forms of Exhibits A and B, as applicable, for
recordation in the U.S. Copyright Office or the U.S. Patent and Trademark Office
with regard to any Copyright Collateral, Patent Collateral or Trademark
Collateral, as the case may be, described in Annex D, E or F hereto.  Within
[***] after the close of each fiscal quarter of the Borrower, the Borrower shall
provide written notice of any additional registrations of or applications for
Copyrights, Patents or Trademarks of all Pledgors with the U.S. Copyright Office
or the U.S. Patent and Trademark Office, as applicable, together with
information sufficient to permit the Collateral Agent, upon its receipt of such
notice, to (and each Pledgor hereby authorizes the Collateral Agent to) modify
this Agreement, as appropriate, by amending Annexes D, E and F hereto or to add
additional exhibits hereto to include any Copyright, Patent or Trademark that
becomes part of the Collateral under this Agreement, and such Pledgor shall
additionally, at its own expense, execute and deliver to the Collateral Agent,
with regard to United States Patents, Trademarks and Copyrights, fully completed
assignments in the forms of Exhibits A and B, as applicable, for recordation in
the U.S. Copyright Office or the U.S. Patent and Trademark Office as more fully
described hereinabove, together in all instances with any other agreements,
instruments and documents that the Collateral Agent may reasonably request from
time to time to further effect and confirm the assignment and security interest
created by this Agreement in such Copyrights, Patents and Trademarks, and each
Pledgor hereby appoints the Collateral Agent its attorney-in-fact to execute,
deliver and record any and all such agreements, instruments and documents for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default, each Pledgor shall use [***] efforts to
obtain all requisite consents or approvals from the licensor of each License
included within the Copyright Collateral, Patent Collateral or Trademark
Collateral to effect the assignment of all of such Pledgor’s right, title and
interest thereunder to the Collateral Agent or its designee.

 

4.6                               Reserved.

 

4.7                               Deposit Accounts.  Subject to Section 5.13 of
the Note Purchase Agreement, each Pledgor agrees that, unless the Collateral
Agent consents otherwise in writing, (i) it will not open or maintain any
Deposit Account (other than Excluded Accounts) except with a bank or financial
institution that has executed and delivered to the Collateral Agent a control
agreement with respect to such Deposit Account in form and substance reasonably
satisfactory to the Collateral Agent (each a, “Control Agreement”), and (ii) in
the event any Pledgor opens any Deposit Account not already listed on Annex G,
such Pledgor shall (in addition to complying with the other requirements of this
Section) promptly furnish written notice thereof to the Collateral

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

Agent together with information sufficient to permit the Collateral Agent, upon
its receipt of such notice, to (and each Pledgor hereby authorizes the
Collateral Agent to) modify this Agreement, as appropriate, by amending Annex G
to include such information.

 

4.8                               Securities and Commodity Accounts.  Subject to
Section 5.13 of the Note Purchase Agreement, each Pledgor agrees that, unless
the Collateral Agent consents otherwise in writing, (i) it will not open or
maintain any Securities Account or Commodity Account (other than Excluded
Securities Accounts) unless the Collateral Agent is the entitlement holder or
Commodity Intermediary or unless the Securities Intermediary or Commodity
Intermediary (as applicable) has executed and delivered to the Collateral Agent
a control agreement with respect to such Securities Account or Commodity Account
in form and substance reasonably satisfactory to the Collateral Agent, and
(ii) in the event any Pledgor opens any Securities Account or Commodity Account
not already listed on Annex H, such Pledgor shall (in addition to complying with
the other requirements of this Section) promptly furnish written notice thereof
to the Collateral Agent together with information sufficient to permit the
Collateral Agent, upon its receipt of such notice, to (and each Pledgor hereby
authorizes the Collateral Agent to) modify this Agreement, as appropriate, by
amending Annex H to include such information.

 

4.9                               Collateral in Possession of Third Party. 
Without limiting the generality of any other provision of this Agreement, each
Pledgor agrees that it shall not permit any Collateral consisting of an NDA,
regulatory approvals, clinical studies or Intellectual Property related to a
Material Product to be in the possession of any bailee, warehouseman, agent,
processor or other third party at any time unless such bailee or other Person
(i) shall have been notified of the security interest created by this Agreement
and (ii) such Pledgor shall have used [***] efforts to have such bailee or other
Person execute a written agreement with the Collateral Agent pursuant to which
it (1) acknowledges that it is holding such Collateral for the benefit of the
Collateral Agent and subject to such security interest and to the instructions
of the Collateral Agent and (2) agrees to waive and release or subordinate any
Lien (whether arising by operation of law or otherwise) it may have with respect
to such Collateral, such agreement to be in form and substance reasonably
satisfactory to the Collateral Agent.  The Borrower agrees to pay any reasonable
and documented out-of-pocket costs and expenses incurred by the Collateral Agent
in obtaining the agreement specified in the foregoing clause (ii).

 

4.10                        Commercial Tort Claims.  Each Pledgor agrees that it
will, promptly upon the filing of any suit, action or proceeding relating to any
Commercial Tort Claim involving damages in excess of [***] in its favor, furnish
to the Collateral Agent a description thereof meeting the requirements of
Section 9-108(e) of the Uniform Commercial Code, execute and deliver such
documents, financing statements and other instruments, and take such other
action, as the Collateral Agent may reasonably request in order to include such
Commercial Tort Claim as Collateral hereunder and to perfect the security
interest of the Collateral Agent therein.

 

4.11                        Protection of Security Interest.  Subject to
Section 5.12 of the Note Purchase Agreement, each Pledgor agrees that it will,
at its own cost and expense, take any and all actions necessary to warrant and
defend the right, title and interest of the Secured Parties in and to the
Collateral against the claims and demands of all other Persons.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

 

CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS

 

5.1                               After-Acquired Equity Interests; Ownership.

 

(a)                                 Subject to Section 5.9 of the Note Purchase
Agreement, if any Pledgor shall, at any time and from time to time after the
date hereof, acquire any additional Capital Stock in any Person of the types
described in the definition of the term “Pledged Interests,” the same shall be
automatically deemed to be Pledged Interests hereunder, and to be pledged to the
Collateral Agent pursuant to Section 2.1, and such Pledgor will pledge and
deposit the same with the Collateral Agent and deliver to the Collateral Agent
any certificates therefor, together with undated stock powers or other necessary
instruments of transfer or assignment, duly executed in blank and in form and
substance reasonably satisfactory to the Collateral Agent, together with such
other certificates and instruments as the Collateral Agent may reasonably
request (including Uniform Commercial Code financing statements or appropriate
amendments thereto), and will promptly thereafter deliver to the Collateral
Agent a fully completed and duly executed amendment to this Agreement in the
form of Exhibit D (each, a “Pledge Amendment”) in respect thereof.  Each Pledgor
hereby authorizes the Collateral Agent to attach each such Pledge Amendment to
this Agreement, and agrees that all such Collateral listed on any Pledge
Amendment shall for all purposes be deemed Collateral hereunder and shall be
subject to the provisions hereof; provided that the failure of any Pledgor to
execute and deliver any Pledge Amendment with respect to any such additional
Collateral as required hereinabove shall not impair the security interest of the
Collateral Agent in such Collateral or otherwise adversely affect the rights and
remedies of the Collateral Agent hereunder with respect thereto.

 

(b)                                 If any Pledged Interests (whether now owned
or hereafter acquired) included in the Collateral are “uncertificated
securities” within the meaning of the Uniform Commercial Code or are otherwise
not evidenced by any certificate or instrument, each applicable Pledgor will
promptly notify the Collateral Agent thereof and will promptly take and cause to
be taken, and will (if the issuer of such uncertificated securities is a Person
other than a Subsidiary of the Borrower) use [***] efforts to cause the issuer
to take, all actions required under Articles 8 and 9 of the Uniform Commercial
Code and any other applicable law, to enable the Collateral Agent to acquire
“control” of such uncertificated securities (within the meaning of such term
under Section 8-106 (or its successor provision) of the Uniform Commercial Code)
and as may be otherwise necessary to perfect the security interest of the
Collateral Agent therein.

 

5.2                               Voting Rights.  So long as no Event of Default
shall have occurred and be continuing, each Pledgor shall be entitled to
exercise all voting and other consensual rights pertaining to its Pledged
Interests (subject to its obligations under Section 5.1(a)), and for that
purpose the Collateral Agent will execute and deliver or cause to be executed
and delivered to each applicable Pledgor all such proxies and other instruments
as such Pledgor may reasonably request in writing to enable such Pledgor to
exercise such voting and other consensual rights; provided, however, that no
Pledgor will cast any vote, give any consent, waiver or ratification, or take or
fail to take any action, in any manner that would reasonably be expected to,
violate or be inconsistent with any of the terms of this Agreement, the Note
Purchase Agreement or any other Credit Document or have the effect of materially
and adversely impairing the position or interests of the Secured Parties.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

5.3                               Dividends and Other Distributions.  All
interest, income, dividends, distributions and other amounts payable in cash in
respect of the Pledged Interests may be paid to and retained by the Pledgors;
provided, however, that all such interest, income, dividends, distributions and
other amounts shall, upon the written election of the Collateral Agent after the
occurrence and during the continuance of an Event of Default, be paid to the
Collateral Agent and retained by it as part of the Collateral (except to the
extent applied upon receipt to the repayment of the Secured Obligations).  The
Collateral Agent shall also be entitled at all times (whether or not during the
continuance of an Event of Default), to receive directly, and to retain as part
of the Collateral, (i) all additional Pledged Interests or other securities or
property (other than cash) paid or payable or distributed or distributable in
respect of any Pledged Interests in connection with any noncash dividend,
distribution, return of capital, spin-off, stock split, split-up,
reclassification, combination of shares or interests or similar rearrangement,
and (ii) without affecting any restrictions against such actions contained in
the Note Purchase Agreement, all additional Pledged Interests or other
securities or property (including cash) paid or payable or distributed or
distributable in respect of any Pledged Interests in connection with any
consolidation, merger, exchange of securities, liquidation or other
reorganization.  All interest, income, dividends, distributions or other amounts
that are received by any Pledgor in violation of the provisions of this
Section 5.3 shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Pledgor and shall be
forthwith delivered to the Collateral Agent as Collateral in the same form as so
received (with any necessary endorsements).  Any and all property paid over to
or received by the Collateral Agent pursuant to the provisions of this
Section 5.3 shall be retained by the Collateral Agent in a Collateral Account
(as hereinafter defined) upon receipt of such property and shall be applied in
accordance with the provisions of Section 6.2.  The Collateral Agent shall,
within [***] after all Events of Default have been cured or waived, repay to
each applicable Pledgor all cash interest, income, dividends, distributions and
other amounts that such Pledgor would otherwise be permitted to retain pursuant
to the provisions of this Section 5.3 and that remain in such Collateral
Account.

 

ARTICLE VI

 

REMEDIES

 

6.1                               Remedies.  If an Event of Default shall have
occurred and be continuing, the Collateral Agent shall be entitled to exercise
in respect of the Collateral all of its rights, powers and remedies provided for
herein or otherwise available to it under any other Credit Document, by law, in
equity or otherwise, including all rights and remedies of a secured party under
the Uniform Commercial Code, and shall be entitled in particular, but without
limitation of the foregoing, to exercise the following rights, which each
Pledgor agrees to be commercially reasonable:

 

(a)                                 To notify any or all account debtors or
obligors under any Accounts, Contracts or other Collateral of the security
interest in favor of the Collateral Agent created hereby and to direct all such
Persons to make payments of all amounts due thereon or thereunder directly to
the Collateral Agent or to an account designated by the Collateral Agent; and in
such instance and from and after such notice, all amounts and Proceeds
(including wire transfers, checks and other Instruments) received by any Pledgor
in respect of any Accounts, Contracts or other Collateral shall be received in
trust for the benefit of the Collateral Agent hereunder, shall be segregated
from the other funds of such Pledgor and shall be forthwith deposited into such
account or paid

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

over or delivered to the Collateral Agent in the same form as so received (with
any necessary endorsements or assignments), to be held as Collateral and applied
to the Secured Obligations as provided herein; and by this provision, each
Pledgor irrevocably authorizes and directs each Person who is or shall be a
party to or liable for the performance of any Contract, upon receipt of notice
from the Collateral Agent to the effect that an Event of Default has occurred
and is continuing, to attorn to or otherwise recognize the Collateral Agent as
owner under such Contract and to pay, observe and otherwise perform the
obligations under such Contract to or for the Collateral Agent or the Collateral
Agent’s designee as though the Collateral Agent or such designee were such
Pledgor named therein, and to do so until otherwise notified by the Collateral
Agent;

 

(b)                                 To take possession of, receive, endorse,
assign and deliver, in its own name or in the name of any Pledgor, all checks,
notes, drafts and other Instruments relating to any Collateral, including
receiving and opening of all mail addressed to any Pledgor concerning Accounts
and other Collateral; to verify with account debtors or other contract parties
the validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
Indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;

 

(c)                                  To notify any or all depository
institutions with which any Deposit Accounts are maintained and which Deposit
Accounts are subject to control in favor of the Collateral Agent to remit and
transfer all monies, securities and other property on deposit in such Deposit
Accounts or deposited or received for deposit thereafter to the Collateral
Agent, for deposit in a Collateral Account or such other accounts as may be
designated by the Collateral Agent, for application to the Secured Obligations
as provided herein;

 

(d)                                 To transfer to or register in its name or
the name of any of its Collateral Agents or nominees all or any part of the
Collateral, without notice to any Pledgor and with or without disclosing that
such Collateral is subject to the security interest created hereunder;

 

(e)                                  To require any Pledgor to, and each Pledgor
hereby agrees that it will at its expense and upon request of the Collateral
Agent forthwith, assemble all or any part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place
designated by the Collateral Agent (subject to any restrictions under applicable
law relating to the possession and sale or other disposition of any controlled
substances);

 

(f)                                   To enter and remain upon the premises of
any Pledgor and take possession of all or any part of the Collateral, with or
without judicial process; to use the materials, services, books and records of
any Pledgor for the purpose of liquidating or collecting the Collateral, whether
by foreclosure, auction or otherwise; and to remove the same to the premises of
the Collateral Agent or any designated agent for such time as the Collateral
Agent may desire, in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

order to effectively collect or liquidate the Collateral (in each case, subject
to customary limitations relating to the possession and sale or other
disposition of any controlled substances);

 

(g)                                  To exercise (i) all voting, consensual and
other rights and powers pertaining to the Pledged Interests (whether or not
transferred into the name of the Collateral Agent), at any meeting of
shareholders, partners, members or otherwise, and (ii) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to the Pledged Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Interests upon the merger, consolidation, reorganization,
reclassification, combination of shares or interests, similar rearrangement or
other similar fundamental change in the structure of the applicable issuer, or
upon the exercise by any Pledgor or the Collateral Agent of any right, privilege
or option pertaining to such Pledged Interests), and in connection therewith,
the right to deposit and deliver any and all of the Pledged Interests with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine, and give all
consents, waivers and ratifications in respect of the Pledged Interests, all
without liability except to account for any property actually received by it,
but the Collateral Agent shall have no duty to exercise any such right,
privilege or option or give any such consent, waiver or ratification and shall
not be responsible for any failure to do so or delay in so doing; and for the
foregoing purposes each Pledgor will promptly execute and deliver or cause to be
executed and delivered to the Collateral Agent, upon request, all such proxies
and other instruments as the Collateral Agent may reasonably request to enable
the Collateral Agent to exercise such rights and powers; AND IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITATION THEREOF, DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS THE TRUE AND LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH
PLEDGOR, WITH FULL POWER OF SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH
VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY
PLEDGED INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING THE SAME, WHICH PROXY
AND POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND SHALL
BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT; and

 

(h)                                 To sell, resell, assign and deliver, in its
sole discretion, all or any of the Collateral, in one or more parcels (subject
to any restrictions under applicable law relating to the possession and sale or
other disposition of any controlled substances and any legal or statutory
restrictions applicable to the transfer of any Collateral constituting
Regulatory Approvals), on any securities exchange on which any Pledged Interests
may be listed, at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, upon credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as the Collateral
Agent may deem satisfactory.  If any of the Collateral is sold by the Collateral
Agent upon credit or for future delivery, the Collateral Agent shall not be
liable for the failure of the purchaser to purchase or pay for the same and, in
the event of any such failure, the Collateral Agent may resell such Collateral. 
In no event shall any Pledgor be credited with any part of the Proceeds of sale
of any Collateral until and to the extent cash payment in respect thereof has
actually been received by the Collateral Agent.  Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right of
whatsoever kind, including any equity or right of redemption of

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

any Pledgor, and each Pledgor hereby expressly waives all rights of redemption,
stay or appraisal, and all rights to require the Collateral Agent to marshal any
assets in favor of such Pledgor or any other party or against or in payment of
any or all of the Secured Obligations, that it has or may have under any rule of
law or statute now existing or hereafter adopted.  No demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law,
as referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral.  If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the Collateral
Agent shall give the applicable Pledgor at least [***] prior notice of the time
and place of any public sale and of the time after which any private sale or
other disposition is to be made, which notice each Pledgor agrees is
commercially reasonable.  The Collateral Agent shall not be obligated to make
any sale of Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given.  The Collateral Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  Upon each public sale and, to the extent
permitted by applicable law, upon each private sale, the Collateral Agent may
purchase all or any of the Collateral being sold, free from any equity, right of
redemption or other claim or demand, and may make payment therefor by
endorsement and application (without recourse) of the Secured Obligations in
lieu of cash as a credit on account of the purchase price for such Collateral.

 

6.2                               Application of Proceeds.

 

(a)                                 All Proceeds collected by the Collateral
Agent upon any sale, other disposition of or realization upon any of the
Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied in accordance with Section 2.8 of the Note Purchase
Agreement.

 

(b)                                 In the event that the proceeds of any such
sale, disposition or realization are insufficient to pay all amounts to which
the Secured Parties are legally entitled, the Pledgors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
highest rate specified in any applicable Credit Document for interest on overdue
principal or such other rate as shall be fixed by applicable law, together with
the costs of collection and all other fees, costs and expenses payable
hereunder, subject to Section 9.1 of the Note Purchase Agreement.

 

(c)                                  Upon any sale of any Collateral hereunder
by the Collateral Agent (whether by virtue of the power of sale herein granted,
pursuant to judicial proceeding, or otherwise), the receipt of the Collateral
Agent or the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.

 

6.3                               Collateral Accounts.  Upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall have
the right to cause to be established and maintained, at its principal office or
such other location or locations as it may establish from time to time in its
discretion, one or more accounts (collectively, “Collateral Accounts”) for the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

collection of cash Proceeds of the Collateral.  Such Proceeds, when deposited,
shall continue to constitute Collateral for the Secured Obligations and shall
not constitute payment thereof until applied as herein provided.  The Collateral
Agent shall have sole dominion and control over all funds deposited in any
Collateral Account, and such funds may be withdrawn therefrom only by the
Collateral Agent.  Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right to (and, if directed by the
Purchasers pursuant to the Note Purchase Agreement, shall) apply amounts held in
the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 6.2.

 

6.4                               Grant of License.  Upon the occurrence and
during the continuance of an Event of Default, each Pledgor hereby grants to the
Collateral Agent a non-exclusive license (exercisable without payment of royalty
or other compensation to any Pledgor) to use, license or sublicense any Patent
Collateral, Trademark Collateral or Copyright Collateral now owned or licensed
or hereafter acquired or licensed by such Pledgor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as the Collateral Agent shall determine, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however that nothing in this
Section 6.4  shall require Pledgors to grant any license in any Patent
Collateral, Trademark Collateral or Copyright Collateral to the extent a grant
of such license or sublicense would violate any Patent License, Trademark
License or Copyright License applicable to such Collateral.  The use of such
license or sublicense by the Collateral Agent shall be exercised, at the option
of the Collateral Agent, only upon the occurrence and during the continuation of
an Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon each applicable Pledgor notwithstanding any subsequent cure of an Event of
Default.

 

6.5                               Private Sales.

 

(a)                                 Each Pledgor recognizes that the Collateral
Agent may be compelled, at any time after the occurrence and during the
continuance of an Event of Default, to conduct any sale of all or any part of
the Pledged Interests without registering or qualifying such Pledged Interests
under the Securities Act and/or any applicable state securities laws in effect
at such time.  Each Pledgor acknowledges that any such private sales may be made
in such manner and under such circumstances as the Collateral Agent may deem
necessary or advisable in its sole and absolute discretion, including at prices
and on terms that might be less favorable than those obtainable through a public
sale without such restrictions (including, without limitation, a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such sale shall not be
deemed not to have been made in a commercially reasonable manner solely because
it was conducted as a private sale, and agrees that the Collateral Agent shall
have no obligation to conduct any public sales and no obligation to delay the
sale of any Pledged Interests for the period of time necessary to permit its
registration for public sale under the Securities Act and applicable state
securities laws, and shall not have any responsibility or liability as a result
of its election so not to conduct any such public sales or delay the sale of any
Pledged Interests, notwithstanding the possibility that a substantially higher
price might be realized if the sale were deferred until after such registration.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

Each Pledgor hereby waives any claims against the Collateral Agent or any other
Secured Party arising by reason of the fact that the price at which any Pledged
Interests may have been sold at any private sale was less than the price that
might have been obtained at a public sale or was less than the aggregate amount
of the Secured Obligations, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Interests to more than one offeree.

 

(b)                                 Each Pledgor agrees to use [***] efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of any portion of the Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law.  Each Pledgor agrees that a breach of any of the covenants contained in
this Section 6.5 will cause irreparable injury to the Collateral Agent and the
other Secured Parties, that the Collateral Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.5 shall be specifically
enforceable against the Pledgors.

 

6.6                               The Pledgors Remain Liable.  Notwithstanding
anything herein to the contrary, (i) each Pledgor shall remain liable under all
Contracts to which it is a party included within the Collateral (including,
without limitation, all Ownership Agreements) to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights or remedies
hereunder shall not release any Pledgor from any of its obligations under any of
such Contracts, and (iii) except as specifically provided for hereinbelow, the
Collateral Agent shall not have any obligation or liability by reason of this
Agreement under any of such Contracts, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Pledgor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.  The powers, rights and remedies conferred on the Collateral Agent
hereunder are solely to protect its interest and privilege in such Contracts, as
Collateral, and shall not impose any duty upon it to exercise any such powers,
rights or remedies.

 

6.7                               Waivers.  Each Pledgor, to the greatest extent
not prohibited by applicable law, hereby (i) agrees that it will not invoke,
claim or assert the benefit of any rule of law or statute now or hereafter in
effect (including, without limitation, any right to prior notice or judicial
hearing in connection with the Collateral Agent’s possession, custody or
disposition of any Collateral or any appraisal, valuation, stay, extension,
moratorium or redemption law), or take or omit to take any other action, that
would reasonably be expected to have the effect of delaying, impeding or
preventing the exercise of any rights and remedies in respect of the Collateral,
the absolute sale of any of the Collateral or the possession thereof by any
purchaser at any sale thereof, and waives the benefit of all such laws and
statutes and further agrees that it will not hinder, delay or impede the
execution of any power granted hereunder to the Collateral Agent, but that it
will permit the execution of every such power as though no such laws or statutes
were in effect, (ii) waives all rights that it has or may have under any rule of
law or statute now existing or hereafter adopted to require the Collateral Agent
to marshal any Collateral or other assets in favor of such Pledgor or any other
party or against or in payment of any or all of the Secured Obligations, and
(iii) waives all rights that it has or may have under any rule of law or statute
now existing or hereafter adopted to demand, presentment, protest, advertisement
or notice of any kind (except notices expressly provided for herein).  In
addition, each Pledgor

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

waives any and all rights of contribution or subrogation upon the sale or
disposition of all or any portion of the Collateral by the Collateral Agent.

 

ARTICLE VII

 

THE COLLATERAL AGENT

 

7.1                               The Collateral Agent; Standard of Care.  The
Collateral Agent will hold all items of the Collateral at any time received
under this Agreement in accordance with the provisions hereof and will exercise
reasonable care with respect thereto.  The obligations of the Collateral Agent
as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents.  The Collateral Agent shall act hereunder at the direction, or
with the consent, of the Purchasers on the terms and conditions set forth in the
Note Purchase Agreement.  The powers conferred on the Collateral Agent hereunder
are solely to protect its interest, on behalf of the Secured Parties, in the
Collateral, and shall not impose any duty upon it to exercise any such powers. 
Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Collateral Agent, in its individual
capacity, accords its own property of a similar nature, which standard shall in
no event be less than reasonable care, and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to the Collateral.  Neither the
Collateral Agent nor any other Secured Party shall be liable to any Pledgor
(i) for any loss or damage sustained by such Pledgor, or (ii) for any loss,
damage, depreciation or other diminution in the value of any of the Collateral
that may occur as a result of or in connection with or that is in any way
related to any exercise by the Collateral Agent or any other Secured Party of
any right or remedy under this Agreement, any failure to demand, collect or
realize upon any of the Collateral or any delay in doing so, or any other act or
failure to act on the part of the Collateral Agent or any other Secured Party,
except to the extent that the same is caused by its own gross negligence or
willful misconduct.

 

7.2                               Further Assurances; Attorney-in-Fact.

 

(a)                                 Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Pledgor or words of similar effect, regardless of whether any particular asset
included within the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of any such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) provide any other information
required by Part 5 of Article 9 of the Uniform Commercial Code for the
sufficiency or filing office acceptance of any financing statement or amendment.

 

(b)                                 Each Pledgor agrees that it will do such
further acts and things (including, without limitation, making any notice
filings with state tax or revenue authorities required to be made by account
creditors in order to enforce any Accounts in such state) and execute and
deliver to the Collateral Agent such additional conveyances, assignments,
agreements and instruments as the Collateral Agent may reasonably deem necessary
to perfect, establish, confirm and maintain the security interest and Lien
provided for herein, to carry out the purposes of this Agreement or to

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

further assure and confirm unto the Collateral Agent its rights, powers and
remedies hereunder (in each case, subject to Section 5.12 of the Note Purchase
Agreement).

 

(c)                                  Each Pledgor hereby irrevocably appoints
the Collateral Agent its lawful attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor, the Collateral
Agent or otherwise, and with full power of substitution in the premises (which
power of attorney, being coupled with an interest, is irrevocable for so long as
this Agreement shall be in effect), from time to time in the Collateral Agent’s
discretion after the occurrence and during the continuance of an Event of
Default (except for the actions described in clause (i) below, which may be
taken by the Collateral Agent without regard to whether an Event of Default has
occurred) to take any action and to execute any instruments that the Collateral
Agent may deem necessary or advisable to accomplish the purpose of this
Agreement, including, without limitation:

 

(i)                                     to sign the name of such Pledgor on any
financing statement, continuation statement, notice or other similar document
that, in the Collateral Agent’s reasonable judgment, is necessary in order to
perfect or continue perfected the security interest granted under this
Agreement;

 

(ii)                                  to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Collateral;

 

(iii)                               to receive, endorse and collect any checks,
drafts, Instruments, Chattel Paper and other orders for the payment of money
made payable to such Pledgor representing any interest, income, dividend,
distribution or other amount payable in respect of any of the Collateral and to
give full discharge for the same;

 

(iv)                              to obtain, maintain and adjust any property or
casualty insurance required to be maintained by such Pledgor under Section 5.7
of the Note Purchase Agreement and direct the payment of proceeds thereof to the
Collateral Agent;

 

(v)                                 to pay or discharge taxes, Liens or other
encumbrances levied or placed on or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become Secured Obligations of the Pledgors to
the Collateral Agent, due and payable immediately and without demand;

 

(vi)                              to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary or
advisable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral; and

 

(vii)                           to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with any and all of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes, and to do from time to time, at the
Collateral Agent’s option and the Pledgors’ expense, all other

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

acts and things deemed necessary by the Collateral Agent to protect, preserve or
realize upon the Collateral and to more completely carry out the purposes of
this Agreement.

 

(d)                                 If any Pledgor fails to perform any covenant
or agreement contained in this Agreement after written request to do so by the
Collateral Agent (provided that no such request shall be necessary at any time
after the occurrence and during the continuance of an Event of Default), the
Collateral Agent may itself perform, or cause the performance of, such covenant
or agreement and may take any other action that it deems necessary and
appropriate for the maintenance and preservation of the Collateral or its
security interest therein, and the reasonable expenses so incurred in connection
therewith shall be payable by the Pledgors under Section 8.1.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Indemnity and Expenses.  Subject to
Section 9.1 or 9.2 of the Note Purchase Agreement, the Pledgors agree jointly
and severally to indemnify and hold harmless the Collateral Agent, each other
Secured Party and each of their Related Parties from and against any and all
claims, damages, demands, losses, obligations, judgments and liabilities
(including, without limitation, reasonable and documented out of pocket
attorneys’ fees and expenses) in any way arising out of or in connection with
this Agreement and the transactions contemplated hereby, except to the extent
the same shall arise as a result of the gross negligence or willful misconduct
of the party seeking to be indemnified.

 

8.2                               No Waiver.  The rights and remedies of the
Secured Parties expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise.  No failure or
delay on the part of any Secured Party in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between the Pledgors and the Secured Parties or their agents or
employees shall be effective to amend, modify or discharge any provision of this
Agreement or any other Credit Document or to constitute a waiver of any Default
or Event of Default.  No notice to or demand upon any Pledgor in any case shall
entitle such Pledgor or any other Pledgor to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
any Secured Party to exercise any right or remedy or take any other or further
action in any circumstances without notice or demand.

 

8.3                               Enforcement.  By its acceptance of the
benefits of this Agreement, each Purchaser agrees that this Agreement may be
enforced only by the Collateral Agent, acting upon the instructions or with the
consent of the Purchasers as provided for in the Note Purchase Agreement, and
that no Purchaser shall have any right individually to enforce or seek to
enforce this Agreement or to realize upon any Collateral or other security given
to secure the payment and performance of the Secured Obligations.

 

8.4                               Amendments, Waivers, etc.  No amendment,
modification, waiver, discharge or termination of, or consent to any departure
by any Pledgor from, any provision of this

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

Agreement, shall be effective unless in a writing signed by the Collateral Agent
and such of the Purchasers as may be required under Section 9.10 of the Note
Purchase Agreement to concur in the action then being taken, and then the same
shall be effective only in the specific instance and for the specific purpose
for which given.

 

8.5                               Continuing Security Interest; Term; Successors
and Assigns; Assignment; Termination and Release; Survival.  This Agreement
shall create a continuing security interest in the Collateral and shall secure
the payment and performance of all of the Secured Obligations as the same may
arise and be outstanding at any time and from time to time from and after the
date hereof, and shall (i) remain in full force and effect until the occurrence
of the Termination Requirements (as hereinafter defined), (ii) be binding upon
and enforceable against each Pledgor and its successors and assigns (provided,
however, that no Pledgor may sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Purchasers) and (iii) inure to the benefit of and be enforceable by each
Secured Party and its successors and assigns.  Upon any sale or other
disposition by any Pledgor of any Collateral in a transaction expressly
permitted hereunder or under or pursuant to the Note Purchase Agreement or any
other applicable Credit Document, the Lien and security interest created by this
Agreement in and upon such Collateral shall be automatically released, and upon
the satisfaction of all of the Termination Requirements, this Agreement and the
Lien and security interest created hereby shall terminate (provided, that the
provisions of Section 6.7 shall survive the termination of this Agreement); and
in connection with any such release or termination, the Collateral Agent, at the
request and expense of the applicable Pledgor, will execute and deliver to such
Pledgor such documents and instruments evidencing such release or termination as
such Pledgor may reasonably request and will assign, transfer and deliver to
such Pledgor, without recourse and without representation or warranty, such of
the Collateral as may then be in the possession of the Collateral Agent (or, in
the case of any partial release of Collateral, such of the Collateral so being
released as may be in its possession).  All representations, warranties,
covenants and agreements herein shall survive the execution and delivery of this
Agreement and any Pledgor Accession.  For purposes of this Agreement,
“Termination Requirements” means (x) the payment in full in cash of the Secured
Obligations (other than contingent and indemnification obligations not then due
and payable), and (y) the termination of the Commitments.

 

8.6                               Additional Pledgors.  Each Pledgor recognizes
that the provisions of the Note Purchase Agreement require certain Persons that
become Subsidiaries of the Borrower, and that are not already parties hereto, to
execute and deliver a Pledgor Accession, whereupon each such Person shall become
a Pledgor hereunder with the same force and effect as if originally a Pledgor
hereunder on the date hereof, and agrees that its obligations hereunder shall
not be discharged, limited or otherwise affected by reason of the same, or by
reason of the Collateral Agent’s actions in effecting the same or in releasing
any Pledgor hereunder, in each case without the necessity of giving notice to or
obtaining the consent of such Pledgor or any other Pledgor.

 

8.7                               Notices.  All notices and other communications
provided for hereunder shall be given to the parties in the manner and subject
to the other notice provisions set forth in the Note Purchase Agreement and the
Guaranty Agreement.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

8.8                               Governing Law.  This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

8.9                               Severability.  To the extent any provision of
this Agreement is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

8.10                        Construction.  The headings of the various articles,
sections and subsections of this Agreement have been inserted for convenience
only and shall not in any way affect the meaning or construction of any of the
provisions hereof.  Unless the context otherwise requires, words in the singular
include the plural and words in the plural include the singular.  The provisions
of Section 1.3 of the Note Purchase Agreement are hereby incorporated by
reference as if fully set forth herein.

 

8.11                        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic format (e.g.,
“pdf,” “tif” or similar file formats) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

[The remainder of this page left blank intentionally.]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized officers as of the date first above written.

 

 

DEPOMED, INC.

 

 

 

 

 

 

 

By:

/s/ James A. Schoeneck

 

Name:

James A. Schoeneck

 

Title:

President and Chief Executive Officer

 

 

 

 

DEPO NF SUB, LLC

 

 

 

 

 

 

 

By:

/s/ James A. Schoeneck

 

Name:

James A. Schoeneck

 

Title:

President and Chief Executive Officer

 

 

Depomed, Inc., Member

 

(signatures continued)

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

Signature Page to Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

Accepted and agreed to:

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.,

as Collateral Agent

 

 

 

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

Title:

Authorized Signatory

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

Signature Page to Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FILING LOCATIONS

 

Name of Pledgor

 

Filing Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS

 

Pledgor: Depomed, Inc.

 

[***]

 

Pledgor: Depo NF Sub, LLC

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

PLEDGED INTERESTS

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

PATENTS AND PATENT APPLICATIONS

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX F

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX G

 

DEPOSIT ACCOUNTS

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX H

 

SECURITIES ACCOUNTS

 

[***]

 

COMMODITY ACCOUNTS

 

[N/A]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

COMMERCIAL TORT CLAIMS

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GRANT OF SECURITY INTEREST IN COPYRIGHTS

 

WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the copyright
applications and registrations listed on Schedule A attached hereto (all such
copyrights, registrations and applications, collectively, the “Copyrights”); and

 

WHEREAS, the Pledgor has entered into a Pledge and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement”), dated as of April 2, 2015, in which the Pledgor has agreed with
Deerfield Private Design Fund III, L.P., as Collateral Agent (the “Collateral
Agent”), with offices at 780 Third Avenue, 37th Floor, New York, New York 10017,
to execute this Grant;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Collateral Agent a security interest in all of its right,
title and interest in and to the Copyrights, and the use thereof, together with
all proceeds and products thereof.  This Grant has been given in conjunction
with the security interest granted to the Collateral Agent under the Security
Agreement, and the provisions of this Grant are without prejudice to and in
addition to the provisions of the Security Agreement, which are incorporated
herein by this reference.

 

This Grant of Security Interest in Copyrights and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

[NAME OF PLEDGOR]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule A

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Owner

 

Application or
Registration No.

 

Country

 

Registration or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS

 

WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the trademark
applications and registrations listed on Schedule A attached hereto, (all such
trademarks, registrations and applications, collectively, the “Trademarks”) and
is the owner of the patents and patent applications listed on Schedule A
attached hereto (all such patents, registrations and applications, collectively,
the “Patents”); and

 

WHEREAS, the Pledgor has entered into a Pledge and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement”), dated as of April 2, 2015, in which the Pledgor has agreed with
Deerfield Private Design Fund III, L.P., as Collateral Agent (the “Collateral
Agent”), with offices at 780 Third Avenue, 37th Floor, New York, New York 10017,
to execute this Grant;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Collateral Agent a security interest in all of its right,
title and interest in and to the Trademarks and the Patents, and the use
thereof, together with all proceeds and products thereof and the goodwill of the
businesses symbolized by the Trademarks.  This Grant has been given in
conjunction with the security interest granted to the Collateral Agent under the
Security Agreement, and the provisions of this Grant are without prejudice to
and in addition to the provisions of the Security Agreement, which are
incorporated herein by this reference.

 

This Grant of Security Interest in Patents and Trademarks and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

[NAME OF PLEDGOR]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule A

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Owner

 

Mark

 

Application or
Registration No.

 

Country

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENTS AND PATENT APPLICATIONS

 

Owner

 

Application or
Registration No.

 

Country

 

Inventor

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
PLEDGOR ACCESSION

 

THIS PLEDGOR ACCESSION (this “Accession”), dated as of
                          , 20      , is executed and delivered by [NAME OF NEW
PLEDGOR], a                              (the “New Pledgor”), in favor of
Deerfield Private Design Fund III, L.P., in its capacity as Collateral Agent
under the Note Purchase Agreement referred to below (in such capacity, the
“Collateral Agent”), pursuant to the Security Agreement referred to below.

 

Reference is made to the Note Purchase Agreement, dated as of March 12, 2015,
among Depomed, Inc. (the “Borrower”), the Purchasers party thereto and the
Collateral Agent (as amended, modified, restated or supplemented from time to
time, the “Note Purchase Agreement”).  In connection with and as a condition to
the purchase of the Notes by the Purchasers under the Note Purchase Agreement,
(i) Depo NF Sub, LLC,  a Subsidiary of the Borrower (the “Guarantor”), pursuant
to a Guaranty Agreement, dated as of the date of the Note Purchase Agreement (as
amended, modified, restated or supplemented from time to time, the “Guaranty
Agreement”), has guaranteed the payment in full of the obligations of the
Borrower under the Note Purchase Agreement and the other Credit Documents (as
defined in the Note Purchase Agreement), and (ii) the Borrower and the
Guarantor, pursuant to a Pledge and Security Agreement, dated as of the date of
the Note Purchase Agreement (as amended, modified, restated or supplemented from
time to time, the “Security Agreement”), have granted in favor of the Collateral
Agent a security interest in and Lien upon the Collateral described therein as
security for their obligations under the Note Purchase Agreement, the Guaranty
Agreement and the other Credit Documents.  Capitalized terms used herein without
definition shall have the meanings given to them in the Security Agreement.

 

The Borrower has agreed under the Note Purchase Agreement to cause certain of
its future direct and indirect subsidiaries to become a party to the Guaranty
Agreement as a guarantor thereunder and to the Security Agreement as a Pledgor
thereunder.  The New Pledgor is a direct or indirect subsidiary of the Borrower
and, as required by the Note Purchase Agreement, has become a guarantor under
the Guaranty Agreement as of the date hereof.  The New Pledgor will obtain
benefits as a result of the sale by the Borrower of the Notes to the Purchaser
under the Note Purchase Agreement, which benefits are hereby acknowledged, and,
accordingly, desire to execute and deliver this Accession.  Therefore, in
consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and as further
inducement to the Purchasers in connection with their purchase of the Notes from
the Borrower under the Note Purchase Agreement, the New Pledgor hereby agrees as
follows:

 

1.                                      The New Pledgor hereby joins in and
agrees to be bound by each and all of the provisions of the Security Agreement
as a Pledgor thereunder.  In furtherance (and without limitation) of the
foregoing, pursuant to Section 2.1 of the Security Agreement, and as security
for all of the Secured Obligations, the New Pledgor hereby pledges, assigns and
delivers to the Collateral Agent, for the ratable benefit of the Secured
Parties, and grants to the Collateral

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

Agent, for the ratable benefit of the Secured Parties, a Lien upon and security
interest in, all of its right, title and interest in and to the Collateral as
set forth in Section 2.1 of the Security Agreement, all on the terms and subject
to the conditions set forth in the Security Agreement.

 

2.                                      The New Pledgor hereby represents and
warrants that (i) Schedule 1 hereto sets forth all information required to be
listed on Annexes A, B, C, D, E, F, G, H and I to the Security Agreement in
order to make each representation and warranty contained in Sections 3.1 and 3.2
of the Security Agreement true and correct with respect to the New Pledgor as of
the date hereof and after giving effect to this Accession and (ii) after giving
effect to this Accession and to the incorporation into such Annexes, as
applicable, of the information set forth in Schedule 1, each representation and
warranty contained in Article III of the Security Agreement is true and correct
with respect to the New Pledgor as of the date hereof, as if such
representations and warranties were set forth at length herein.

 

3.                                      This Accession shall be a Credit
Document (within the meaning of such term under the Note Purchase Agreement),
shall be binding upon and enforceable against the New Pledgor and its successors
and assigns, and shall inure to the benefit of and be enforceable by each
Secured Party and its successors and assigns.  This Accession and its
attachments are hereby incorporated into the Security Agreement and made a part
thereof.

 

This Accession and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

 

 

 

[NAME OF NEW PLEDGOR]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

Information to be added to Annex A of the Security Agreement:

 

FILING LOCATIONS

 

Name of Pledgor

 

Filing Location

 

 

 

 

 

 

 

 

 

 

Information to be added to Annex B of the Security Agreement:

 

JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS

 

[Name of Pledgor:]

 

Jurisdiction of Incorporation/Organization:

 

Federal Tax ID no.:

 

Organizational ID no.:

 

Chief Executive Office Address:

 

Locations of Records Related to Collateral:

 

Locations of Equipment or Inventory:

 

Other places of business:

 

Trade/fictitious or prior corporate names
(last five years):

 

Names used in tax filings (last five years):

 

Information to be added to [Annexes C/D/E/F/G/H/I] of the Security Agreement:

 

[Complete as applicable]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PLEDGE AMENDMENT

 

THIS PLEDGE AMENDMENT, dated as of                               , 20      , is
delivered by [NAME OF PLEDGOR] (the “Pledgor”) pursuant to Section 5.1 of the
Security Agreement referred to below.  The Pledgor hereby agrees that this
Pledge Amendment may be attached to the Pledge and Security Agreement, dated as
of April 2, 2015, made by the Pledgor and certain other pledgors named therein
in favor of Deerfield Private Design Fund III, L.P., as Collateral Agent (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement,” capitalized terms defined therein being used herein as therein
defined), and that the Pledged Interests listed on Schedule 1 to this Pledge
Amendment shall be deemed to be part of the Pledged Interests within the meaning
of the Security Agreement and shall become part of the Collateral and shall
secure all of the Secured Obligations as provided in the Security Agreement. 
This Pledge Amendment and its attachments are hereby incorporated into the
Security Agreement and made a part thereof.

 

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

PLEDGED INTERESTS

 

Name of Issuer

 

Type of
Interests

 

Certificate
Number

 

No. of shares
(if applicable)

 

Percentage of
Outstanding Interests
in Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------